ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Umran Hashemi Construction Company           )      ASBCA No. 60889
                                             )
Under Contract No. W91B4M-10-C-4036          )

APPEARANCE FOR THE APPELLANT:                       Mr. Eng. Michael
                                                     CEO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Christopher C. Cross, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

         By correspondence dated 22 November 2016, appellant indicated that it desires to
submit its claim to the contracting officer for a decision and requested the contracting
officer's contact information. The government provided appellant with the contact
information for the cognizant contracting officer and appellant submitted a claim to the
contracting officer. By Order dated 1 December 2016, the Board informed the parties
that it intended to dismiss this appeal unless either party objected within 14 days of the
date the Order. The Board has not received an objection from either party.

       Accordingly, this appeal is dismissed without prejudice to any appeal from the
contracting officer's final decision or deemed denial of the contractor's claim.


      Dated: 3 January 2017


                                                 ff~{§;t-
                                                 7MARK N. STEMPLER
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60889, Appeal ofUmran Hashemi
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2